943 F.2d 51
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Everett COX, Petitioner-Appellant,v.COMMONWEALTH OF KENTUCKY CORRECTIONS CABINET, Steve Smith,Respondents-Appellees.
No. 91-5480.
United States Court of Appeals, Sixth Circuit.
Sept. 13, 1991.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and DUGGAN, District Judge.*

ORDER

2
This pro se Kentucky prisoner appeals the district court's judgment denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   He requests the appointment of counsel.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Michael Everett Cox sought to invalidate his waiver of extradition to Indiana entered June 13, 1989, under the Interstate Agreement on Detainers.   He asserted that his waiver was not knowing or voluntary.


4
Upon review, we conclude that the petition for a writ of habeas corpus was properly denied for the reasons stated by the district court in its memorandum opinion entered April 5, 1991.


5
Accordingly, the request for appointment of counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation